Case 2:20-cv-05099-JMV-MF Document 40 Filed 06/18/21 Page 1 of 1 PageID: 132




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY



XIN YUE GUO,

                       Plaintiffs,

       v.                                              Civil Action No. 20-5099 (JMV)

STEWART LOR,

                       Defendant.                                  ORDER



      IT IS on this 18th day of June, 2021

        ORDERED that there shall be a settlement conference via ZOOM before the
Undersigned on September 9, 2021 at 10:00 a.m. The ZOOM conference invitation will be
sent to your designated email address on the Court’s Electronic Filing System. In addition to
and wholly separate from lead counsel, individual clients and insurance adjusters/supervisors
with full settlement authority are required to be present on the conference. Failure to appear at
the conference may result in sanctions. Upon receipt of the ZOOM invitation, counsel are
directed to email the invitation to their respective client(s); and it is further

       ORDERED that the parties are directed to submit confidential settlement statements,
double-spaced and not to exceed five (5) pages, to the Undersigned on or before September 6,
2021 and emailed to mf_orders@njd.uscourts.gov.




                                             s/Mark Falk_____________
                                             MARK FALK
                                             Chief U.S. Magistrate Judge
